Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 05/13/2019.
Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201805517R, filed on 06/26/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurnani (US 20160019547).

Regarding Claims 1, 11, and 20, Gurnani teaches receive, from an issuer server, an authentication request comprising a payment amount associated with the card-not-present transaction, a customer account identifier and a preferred mode of authentication, the customer account identifier being associated with a customer account maintained at the issuer server (Paragraph 0146-148, 0124, 0149-0151 teach transmission from the POS enters the transaction amount into the Secure Payment application, which then transmits the transaction amount along with other relevant factors such as user and/or device identifier to the transaction security processing server, in a transaction request; the transaction amount and any other parameters collected may help to determine the applicable rule set (i.e., preferred mode of authentication) and how to proceed based on that rule set; the carrier's transaction security processing server (i.e., authentication server) transmits the data for the transaction accumulated to this point in the procedure to the financial institution server (i.e., issuer server) as a transaction request; the financial institution server applies the internal logic of the server by analyzing the data received with query a payment network database for a customer device identifier associated with the preferred mode of authentication and the customer account identifier, the customer device identifier being associated with a customer electronic device (Paragraph 0118-0119 and 0129 teach the server 29 (i.e., authentication server) accesses an authentication file indicated by the received device identification information, and the transaction security processing server uses data from that file to obtain an identification of the financial institution that handles transactions for the valid user; the server 29 (i.e., authentication server) may access a mapping of the ESN or the MDN of the mobile device to a routing address or other identification that points to the server 32 (i.e., issuer server) of the particular user's bank; a rule set for application to the current transaction processing is selected from among rule sets established by the identified financial institution, e.g. by selecting from among the rule sets corresponding to the address or other identification that points to the server 32 of the relevant financial institution; there is a selection of a rule set at the server 29 (i.e., authentication server)); identify, using the payment network database, a device service provider server associated with the customer device identifier (Paragraphs 0041, 0043-0044, and 0130 teach for secure payment processing, the customer enrolls for the service with the financial institution, and upon approval authorizes the customer to use a Secure Payment application (i.e., device service provider server; applicant’s spec. states in Paragraph 0035 that the device service provider server is operated by a service provider associated with a customer electronic device; the service provider may be a third-party capable of providing service (e.g. transmission of data) to the customer electronic device 102); the Secure Payment is activated on the customer's mobile device along with the user's account in the financial institution's server; activation also involves providing data for use by the transaction security processing server during user authentications by that server; for each valid customer enrolled for the relevant transaction services, the transaction security processing server identifies an authentication file based on the received identification (i.e., authentication file comprises identification of the mobile device and corresponding activated Secure Payment app)); transmit, to the device service provider server, a request for authorisation to proceed with the card-not-present transaction, wherein the request for authorisation comprises at least the customer device identifier and the payment amount (Paragraph 0153-0155 and 0120-0122 teach the transaction security processing server at this point in the procedure has received the list of additional information to collect; the purchaser's mobile device receives a list of the data to collect from server that indicates the user authentication factors; the Secure Payment application (i.e., device service provider server) obtains a rule set to apply to the current transaction or related instructions as to the factors that should be collected; receive, from the device service provider server, a response for authorisation indicating if the card-not-present transaction is authorized (Paragraphs 0155-0156, 0125-0127, and 0131 teach the mobile device sends the collected data back to the carrier's transaction security processing server (i.e., authentication server); the server 29 receives the factor transmission that includes the two or more user authentication factors and identifies a rule set, from among the rule sets of a particular financial transaction entity defining requirements for user authentications, based at least in part on the parameter(s) of the current financial transaction; the transaction security processing server attempts to match the received data against corresponding reference factor data in a user profile associated with the identifier of the current user/purchaser's mobile device); and transmit, to the issuer server, an authentication response indicating if the card-not-present transaction is authorised to proceed or is refused (Paragraphs 0132-0134 and 0156 teach if the factor matching is deemed insufficient under the current rule set, then the user authentication determination fails, indicating that the transaction security processing server was unable to confirm that the current user is the valid customer; in response to the authentication of the current user as the valid user, the transaction security processing server transmits data to enable completion of the first desired financial transaction with respect to a financial account of the customer maintained by the 
Regarding Claim 1, Gurnani teaches a payment network system for authenticating a card-not-present transaction (Paragraph 0021 teaches transactions under consideration here enable payment for goods or services that users of mobile devices make through interactions with various types of merchants; no physical credit cards or debit cards or account numbers are used in the interaction between the device users/customers and the merchants), the system comprising: an authentication server comprising at least a first computer processor and a first data storage device (Paragraphs 0021 and 0116 teach the secure transaction processing entails user authentication by a transaction security processing server (i.e., authentication server) and communication of transaction information and authentication results to a server of a financial institution (i.e., issuer server) that handles the customer accounts and implements the actual payment transactions with systems of the merchants; programming in the memory of the transaction security processing server computer includes programming for the user authentication service for secure payment transactions; execution of the sever programming by the computer processor configures the computer to perform authentication functions in relation to a payment transaction).
Regarding Claim 11, Gurnani teaches a computer-implemented method for authenticating a card-not-present transaction (Paragraph 0144 teaches FIG. 7 is another flow chart, which represents an overall secure transaction 
Regarding Claim 20, Gurnani teaches a non-transitory computer-readable medium having stored thereon program instructions for causing at least one processor to perform the method according to claim 11 (Paragraphs 0179 and 0099 teach “storage” type media include any or all of the tangible memory of the computers, processors or the like, which may provide non-transitory storage for the programming; the programming may enable an enterprise offering the secure payment transaction processing service into the computer platform of the server; medium that participates in providing instructions to a processor for execution).

Regarding Claims 2 and 12, Gurnani teaches all the limitations of claims 1 and 11 above; and Gurnani further teaches wherein the authentication server is further configured to: receive, from the issuer server, a mode of authentication request, the mode of authentication request being a request for a list of at least one mode of authentication registered for use in authenticating card-not-present transactions and comprises at least the customer account identifier (Paragraph 0147, 0150-0151, and 0154 teach the Secure Payment application transmits the transaction amount, and the application includes other relevant parameters in the transaction request; the financial institution server analyzes the data received with the transaction request to select the applicable one of the authentication rule sets; the financial institution server develops a list of additional information (i.e., authentication factors) needed retrieve, using the payment network database, the list of at least one mode of authentication associated with the customer account identifier (Paragraphs 0151-0153 teach the financial institution server sends the list, and the carrier's transaction security processing server (i.e., authentication server) receives the list of additional data to be collected; the transaction security processing server stores reference data for comparison or other type of analysis of collected user authentication factors later in the process; the reference factors are maintained in a database in the transaction security processing server; the transaction security processing server has at this point in the procedure received the list of additional information); and transmit, to the issuer server, a mode of authentication response comprising the list of at least one mode of authentication (Paragraph 0156 teaches the carrier's transaction security processing server attempts to match the received data against corresponding reference factor data in a user profile associated with the identifier of the current user/purchaser's mobile device; assuming that the carrier's transaction security processing server determines that the collected factor data received from the mobile device adequately matches the reference factors from its database to verify that the purchaser currently using the device is the valid user of the financial account corresponding to the identified mobile device; upon verifying the user as valid, the carrier's transaction security processing server informs the financial institution server of successful user verification).

Regarding Claims 3 and 13, Gurnani teaches all the limitations of claims 1 and 11 above; and Gurnani further teaches wherein the authentication server is further configured to:  25receive, from the issuer server, a preferred mode of authentication request, the preferred mode of authentication request being a request for the preferred mode of authentication and comprises at least the customer account identifier (Paragraphs 0047-0048, 0150, 0153-0154, and 0162-0163 teach the required factors for authentication can vary based on rules set by the financial institution, and the rule set is selected based on one or more transaction parameters, such as the value of the transaction, location, merchant, time, product(s) or service(s) involved, device transactional history, other recent device usage history, etc. and/or combinations of such parameters; returning to the transaction security processing server, that server has at this point in the procedure received the list of additional information to collect; the purchaser's mobile device receives the list that indicates the user authentication factors; and the Secure Payment application causes the device to show the user the biometric input data (i.e., preferred mode of authentication)) needed for the user authentication; the mobile device will collect at least two user authentication factors, and at least one of those factors obtained by the mobile device is biometric); and transmit, to the issuer server, a preferred mode of authentication response comprising the preferred mode of authentication (Paragraphs 0156 and 0050 teach the carrier's transaction security processing server attempts to match the received data against corresponding reference factor data in a user profile; a fingerprint scan, voice print or facial image, however, would only need to match the corresponding reference factor to a degree that the financial 

Regarding Claims 4 and 14, Gurnani teaches all the limitations of claims 2 and 12 above; and Gurnani further teaches wherein the authentication server is further configured to: transmit a mode of authentication selection request comprising the list of at least one mode of authentication (Paragraphs 0151, 0119, 0153 teach the financial institution server develops a list of additional information needed to process the transaction; the financial institution server sends the list, and the carrier's transaction security processing server receives the list of additional data to be collected; the processing outlined above offers the involved entities multiple degrees of freedom to select authentication factors to include in the user authentication rule sets; a rule set for application to the current transaction processing is selected from among rule sets established by the identified financial institution, and the mobile device selects a rule set; the Secure Payment application causes the device to show the user the biometric input data (and any other data) needed for the user authentication); and receive a mode of authentication selection response comprising the preferred mode of authentication selected from the list of at least one mode of authentication (Paragraphs 0121 and 0154-0155 teach the Secure Payment application may select one of several rule sets that are stored at the mobile device for application to the transaction and thereby locally determine which factors to collect for purposes of processing the present financial transaction; for example, the Secure Payment application in the mobile device may have a minimum rule set to apply to obtain a number of user authentication factors at launch and/or for transactions up to a certain transaction value; the Secure Payment application could pick a rule set and thus determine the factors to collect based on the transaction amount for the current financial transaction; the mobile device will collect at least two user authentication factors, and at least one of those factors obtained by the mobile device is biometric; the factors identified in the list are indicated to the user and collected by the purchaser's mobile device; the collected data is sent back to the carrier's transaction security processing server).

Regarding Claim 19, Gurnani teaches all the limitations of claim 11 above; and Gurnani further teaches wherein the request for authorization comprises a request to verify at least one of the following: a biometric, a personal identification number (PIN), a pattern, and a gesture or a device key (Paragraph 0048 teaches examples of the user authentication factors that the authentication may call for and consider include: fingerprint, facial recognition; passcode (PIN or password); speech recognition; or gesture).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurnani (US 20160019547) in view of Kang (US 20200267153).

Regarding Claims 5 and 15, Gurnani teaches all the limitations of claims 1 and 11 above; and Gurnani further teaches transmit, to the issuer server, a registration request comprising at least the customer account identifier and a mode of authentication associated with the customer device identifier (Paragraphs 0041-0042, 0044, and 0117 teach for secure payment processing, the customer enrolls for the service with the financial institution and provides their personal and financial information; the financial institution, upon approval authorizes the customer to use a Secure Payment application (app), which is installed on their mobile device; the information collected as part of the and receive, from the issuer server, a registration response indicating if the registration has been approved (Paragraph 0043-0044 teach as noted, the financial institution, upon approval of the newly enrolled customer, authorizes the customer to use the “Secure Payment” application on a mobile device; this may entail activating the application on the customer's mobile device in a manner to provision the device itself for the secure payment transaction service; activation also involves providing data for use by the transaction security processing server during user authentications by that server).
However, Gurnani does not explicitly teach receive, from the device service provider server, a token provisioning request comprising the customer account identifier and the customer device identifier; and transmit, to the device service provider server, a token provisioning response indicating if the token provisioning request is approved or refused, the token provisioning response comprising at least a token associated with the customer account identifier if the registration has been approved.
Kang from same or similar field of endeavor teaches receive, from the device service provider server, a token provisioning request comprising the customer account identifier and the customer device identifier (Paragraphs 0028, 0052, 0056, and 0074 teach a “token request message” may be an electronic message for requesting a token that includes information usable for identifying a payment account, mobile device identification information, and/or any other suitable information; the directory service computer (i.e., registration server) may enable third party applications to request access tokens for user devices by providing information that identifies an authorizing entity such as an issuer account of a user; directory service computer receives from the application computer (i.e., device service provider server) forwarded account identifying information contained within the token request); and transmit, to the device service provider server, a token provisioning response indicating if the token provisioning request is approved or refused, the token provisioning response comprising at least a token associated with the customer account identifier if the registration has been approved (Paragraphs 0029 and 0076 teach the token service computer may provision “token response message” may include an indication that a token request was approved or denied; this may involve sending the payment token to the application computer, which may then provide the access token to the user device; the token response message may also include an access token such as a payment token, mobile device identification information, and/or any other suitable information; information included in a token response message can be encrypted; the user device can access the access token via the application computer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurnani to 
There is motivation to combine Kang into Gurnani because the user of user device may wish to perform a payment transaction using the third party application supported by application computer. The user may not have any credit cards or debit cards available for performing the payment transaction. Instead, the user may attempt to perform the transaction by providing information that identifies his/her issuer account (Kang Paragraph 0073). Embodiments of the invention can allow a user (e.g., a consumer), who may possess an account at an issuer, to use those accounts to quickly and conveniently conduct on demand payment transactions using third party online applications or platforms (e.g., an online messaging platform). Certain embodiments may be particularly useful to users of third party applications that possess an account at an authorizing entity such as an issuer, but do not possess portable transaction devices (e.g., debit cards). In embodiments of the invention, the issuer may pre-allocate a virtual access identifier such as a virtual primary account number to the account. By having the issuer pre-allocate a virtual primary account number (PAN) for each of the users, embodiments of the invention enable users to perform interactions such as payment transactions nearly instantaneously using the third party applications (Kang Paragraph 0006).

Regarding Claims 8 and 18, the combination of Gurnani and Kang teaches all the limitations of claims 5 and 15 above; and Gurnani further teaches wherein the authentication server is further configured to store the registration details in the payment network database (Paragraph 0045 teaches the relevant information, including the reference factors, customer/device and institution/server information, are stored on a database in the computer of server or on another secure data storage system accessible to the CPU of that server computer).
However, the combination does not explicitly teach wherein the registration server is further configured to transmit registration details comprising at least the customer account identifier and the customer device identifier to the authentication server.
Kang further teaches wherein the registration server is further configured to transmit registration details comprising at least the customer account identifier and the customer device identifier to the authentication server (Paragraphs 0056 and 0075 teach receiving, from an application on a user device, a request to provide an access token that is associated with a primary access identifier for an account, the request comprises identifying information that identifies the account; upon receiving the payment token request from the application computer, the directory service computer (i.e., registration server) may retrieve and extract the routing number and the account number and map the combination of the routing number and the account number to a virtual PAN stored in the table; the directory service computer may send the virtual PAN and a user device identifier to token service computer).
 the registration server to be further configured to transmit registration details comprising at least the customer account identifier and the customer device identifier to the authentication server.
There is motivation to further combine Kang into the combination of Gurnani and Kang because of the same reasons listed above for claims 5 and 15.

Regarding Claim 9, the combination of Gurnani and Kang teaches all the limitations of claim 5 above; and Gurnani further teaches wherein the authentication server is further configured to: receive, from the device service provider server, registration details comprising at least the customer account identifier and the customer device identifier (Paragraphs 0044-0045 teach for each valid customer enrolled for the relevant transaction services via the Secure Payment application (i.e., device service provider server), the transaction security processing server will store or have access to secure storage of an authentication file containing device identification information for the customer and/or their mobile device and the reference factors for the valid customer obtained during enrollment; as part of an authentication procedure, the transaction security processing server identifies an authentication file based on the received identification; the financial institution provides copies of the reference factors to the enterprise (carrier in our example) operating the transaction security processor server; to allow correlation during processing, the financial institution  and store, in the payment network database, the registration details (Paragraph 0045 teaches the relevant information, including the reference factors, customer/device and institution/server information, are stored on a database in the computer of server or on another secure data storage system accessible to the CPU of that server computer).

Regarding Claim 10, the combination of Gurnani and Kang teaches all the limitations of claim 5 above; and Gurnani further teaches wherein the authentication server is further configured to: transmit, to the registration server, a request for registration details comprising at least the customer account identifier (Paragraph 0026 teaches since the mobile network operator/carrier provides the transaction verification service, the server may have access to other device or mobile account records of the carrier for verification; the server can access such records to verify authentication of the particular mobile device; for example, if the transaction security processing server receives both the mobile directory number (i.e., customer account identifier) and the electronic serial number (ESN) (i.e., customer device identifier), the server can access the appropriate device record in server 28 (i.e., registration server) to validate those identifiers and to confirm that the MDN is currently assigned to the mobile device having the hardware ESN, in a manner analogous to validating a mobile device for network operations before allowing the device to launch a user-desired  and store, in the payment network database, registration details comprising at least the customer account identifier and the customer device identifier (Paragraphs 0044 teaches for each valid customer enrolled for the relevant transaction services, the transaction security processing server stores or has access to secure storage of an authentication file containing device identification information for the customer (i.e., customer account identifier) and/or their mobile device (i.e., customer device identifier) and reference factors for the valid customer obtained during enrollment; the identified authentication file corresponds to the customer and thus generally corresponds to any financial account the customer has that is maintained by one or more of the financial transaction entities).
However, Gurnani does not explicitly teach receive, from the registration server, a response for registration details at least the customer device identifier.
Kang further teaches receive, from the registration server, a response for registration details at least the customer device identifier (Paragraphs 0056 and 0075 teach receiving, from an application on a user device, a request to provide an access token that is associated with a primary access identifier for an account, the request comprises identifying information that identifies the account; upon receiving the payment token request from the application computer, the directory service computer (i.e., registration server) may retrieve and extract the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gurnani and Kang to incorporate the further teachings of Kang to receive, from the registration server, a response for registration details at least the customer device identifier.
There is motivation to further combine Kang into the combination of Gurnani and Kang because of the same reasons listed above for claims 5 and 15.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurnani (US 20160019547) in view of Kang (US 20200267153) in further view of Hruska (US 20120028609).

Regarding Claims 6 and 16, the combination of Gurnani and Kang teaches all the limitations of claims 5 and 15 above; however the combination does not explicitly teach wherein the registration server is further configured to transmit a transaction key to the customer electronic device via the device service provider server if the token provision request is approved.
Hruska from same or similar field of endeavor teaches wherein the registration server is further configured to transmit a transaction key to the customer electronic device via the device service provider server if the token provision request is approved (Paragraph 0013 teaches at completion of the mobile phone registration process an application specific public/private key (i.e., transaction key) may also get assigned to the handheld devices account and get uploaded to the mobile phone application to securely complete the account set up and phone registration).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gurnani and Kang to incorporate the teachings of Hruska for the registration server to be further configured to transmit a transaction key to the customer electronic device via the device service provider server if the token provision request is approved.
There is motivation to combine Hruska into the combination of Gurnani and Kang because it provides a secure mobile wallet financial transaction system by allowing users to set up a secure financial proxy account, and registered mobile devices can securely transact payments. The secure proprietary applications for customers can ask the transactional server to generate unique user and device specific, single-use, time-sensitive, alpha-numeric digital tokens that are encrypted with a customer's personal public/private encryption key specific to the registered mobile device application (Hruska Paragraph 0001).

Regarding Claims 7 and 17, the combination of Gurnani, Kang, and Hruska teaches all the limitations of claims 6 and 16 above; however the combination does not explicitly teach wherein the authentication server is further configured to encrypt at least the customer device identifier and the payment amount comprised in the request for authorisation, wherein the encrypted customer device identifier and the encrypted payment amount are decrypted by the customer electronic device using the transaction key to retrieve the request for authorization.
Hruska further teaches wherein the authentication server is further configured to encrypt at least the customer device identifier and the payment amount comprised in the request for authorisation, wherein the encrypted customer device identifier and the encrypted payment amount are decrypted by the customer electronic device using the transaction key to retrieve the request for authorization (Paragraphs 0014 and 0019 teach once authenticated the transactional server verifies the requested amount is available and if so the algorithmically generates a user and device specific encrypted digital token which identifies the mobile device (i.e., customer device identifier), the user, and the specified requested amount; the user and device specific digital token is encrypted with the user's public key; after being received by the specific mobile device the application decrypts the information using the user's assigned private encryption key thus activating and allocating the customer's account for the requested funds as for a potential pending transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gurnani, Kang, and Hruska to incorporate the further teachings of Hruska for the authentication server to be further configured to encrypt at least the customer device identifier and the payment amount comprised in the request for authorisation, wherein the encrypted customer device identifier and the encrypted 
There is motivation to further combine Hruska into the combination of Gurnani, Kang, and Hruska because of the same reasons listed above for claims 6 and 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimmick et al. (US 20140164254) teaches embodiments of the invention can combine card not present transaction processing with PIN verification. A merchant or a consumer can initiate transactions using any suitable transaction initiation channel. One aspect of the invention helps facilitate payment card authentication across multiple wallet providers/ merchants using an encrypted card PIN and a digital certificate. One aspect of the invention can incorporate the use of different transaction networks to perform authentication and authorization processing.
Glendenning et al. (US 20200143370) teaches a method is provided which comprises receiving at a server system associated with a card issuer or card program manager a transaction request for a transaction, the transaction request containing data to identify a customer account number; determining a mobile computing device associated with the customer account number; transmitting to the mobile computing device a payment request, the payment request comprising: (i) a requesting entity certificate signed with a private key of the card issuer or card program manager, and (ii) transaction data specifying the transaction and signed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685